Title: To George Washington from François-Joseph-Paul, comte de Grasse-Tilly, 5 October 1781
From: Grasse-Tilly, François-Joseph-Paul, comte de
To: Washington, George


                  
                     
                     A bord de la ville de Paris le 5. 8bre. 1781
                  
                  J’ai reçû cette nuit la lettre dont Votre Excellence m’a honoré, à laquelle etoiet jointe quelques details recûs de Philadelphie, et j’ai l’honneur de vous en remercier.  je vais envoyer à Votre Excellence, deux officiers de la Marine, auxquels elle pourra se confier.  Is ont l’un et l’autre les talents nécessaires pour remplir vos vuës et je suis persuadé que Votre Excellence sera satisfaitte d’eux.  Ils se rendront au Camp par le bas de la riviere d’York, ou notre correspondance doit être Etablie.
                  M. de Rochambeau communiquera à Votre Excellence quelques dépositions que j’ai eû d’un espece d’officier qui a été arreté en sortant d’York.  la crainte d’être pendû l’a fait avouer differentes choses qui paroissent assês vraisemblables.
                  je renouvelle à votre Excellence les assurances des sentiments de respect et de consideration avec lesquels j’ai l’honneur d’être de Votre Excellence Le três humble et três obeissant serviteur
                  
                     Le Comte de Grasse
                  
               